The chancellor decided in this case that where a lessor of premises elects to proceed at law to enforce a forfeiture in the lease, for the non-payment of taxes and assessments, he cannot, in the mean time treat the lessee as his tenant and rightfully in possession of the premises, so as to gives him any claim to the accruing rents, by virtue of his lease.
That the receipt of any rent which had accrued after the breach of covenant, npon which the ejectment suit is founded, is of itself a waiver of the. forfeiture, and a good defence to that suit.
That while the landlord is proceeding in an ejectment suit to enforce a forfeiture in the lease, this court will not entertain a bill to give to him a remedy for the recovery of his rent, or his damages for the non-payment of assessments.
Order of the vice chancellor reversed, and injunction dissolved witn costs to be taxed.